ORDER
The Disciplinary Review Board having filed a report with the Court on December 5, 1996, recommending that AARON D. DENKER of MT. LAUREL, who was admitted to the bar of this State in 1976 and who was thereafter temporarily suspended from the practice of law on November 15, 1995, and who remains suspended at this time, be disbarred, respondent having been convicted in federal court of one count of money laundering, in violation of 18 U.S.C.A. § 1956(a)(3);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that AARON D. DENKER be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by AARON D. DENKER, *571pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that AARON D. DENKER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that AARON D. DENKER reimburse the Disciplinary Oversight Committee for appropriate administrative costs.